                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5

                                   6   UNILOC USA, INC., et al.,
                                   7                  Plaintiffs,                           No. C 18-00358 WHA

                                   8           v.

                                   9   APPLE, INC.,                                         ORDER GRANTING IN PART
                                                                                            MOTION TO SEAL
                                  10                  Defendant.

                                  11

                                  12        Apple moves to seal, as confidential to Uniloc, several excerpts and a deposition
Northern District of California
 United States District Court




                                  13   transcript (Dkt. No. 128) attached to its request for discovery (Dkt. No. 129). Uniloc

                                  14   withdraws all confidentiality designations except the dollar amounts in Apple’s Exhibit C, at

                                  15   page 139, lines 17 and 20, which are sensitive financial information from business negotiations

                                  16   (Dkt. No. 131 at 2).

                                  17        There is a strong public policy in favor of openness in our court system and the public is

                                  18   entitled to know to whom we are providing relief (or not). See Kamakana v. City & Cty. of

                                  19   Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). But, in discovery matters, outside of the

                                  20   merits of the case, “a party need only satisfy the less exacting ‘good cause’ standard” to seal

                                  21   information. See Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1097 (9th Cir. 2016).

                                  22   Good cause exists to seal the sensitive financial information. As to these specified dollar

                                  23   amounts, the motion is GRANTED. As to the rest, the motion is DENIED.

                                  24        IT IS SO ORDERED.

                                  25   Dated: January 30, 2020.

                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
